United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                  November 8, 2006
                         FOR THE FIFTH CIRCUIT
                                                              Charles R. Fulbruge III
                                                                      Clerk
                         _____________________

                             No. 04-20156
                         ____________________


                       UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

                                      v.

                        ROSA MAIGUALIDA MARANA,

                                           Defendant-Appellant.

                          __________________

             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. H-03-CR-333-1
                          __________________

         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before DAVIS, SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     In our previous opinion in this case, we affirmed Appellant

Marana’s conviction and sentence.           See United States v. Marana,

No. 04-20156, 111 Fed. Appx. 761 (5th Cir. 2004) (per curiam)

(unpublished).      Following   our    judgment,   the   defendant    timely

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.


                                      1
petitioned the Supreme Court for a writ of certiorari alleging

for the first time in her petition that the use of the mandatory

Sentencing Guidelines violated her Sixth Amendment rights.               The

Supreme Court granted the writ, vacated defendant’s sentence, and

remanded to this court for consideration of defendant’s sentence

in light of its decision in United States v. Booker, 543 U.S. 220

(2005).    We now reconsider the matter and decide to reinstate our

previous judgment affirming Marana’s conviction and sentence.

     Absent extraordinary circumstances, we will not consider a

defendant’s Booker-related claims presented for the first time in

a petition for writ of certiorari.         United States v. Taylor, 409
F.3d 675, 676 (5th Cir. 2005).           Had Marana raised her Booker-

related claims in her initial appellate brief, this court would

have reviewed the argument for plain error.            Id. at 677.   Marana

concedes   that   she    cannot   show   that   any   error   affected   her

substantial rights, as is required under our circuit’s plain

error review.     See United States v. Mares, 402 F.3d 511, 521-22

(5th Cir. 2005).        Because Marana fails plain error review, she

also fails to show extraordinary circumstances, which is a more

demanding standard.      Taylor, 409 F.3d at 677.

     Marana's concedes that her structural-error and presumptive-

prejudice contentions are also foreclosed.            See United States v.




                                     2
Martinez-Lugo, 411 F.3d 597, 601 (5th Cir. 2005); United States

v. Malveaux, 411 F.3d 558, 561 & n.9 (5th Cir. 2005).

      For the reasons stated above, our prior disposition remains

in   effect   and   we   REINSTATE   OUR   EARLIER   JUDGMENT   affirming

Marana’s conviction and sentence.




                                     3